As filed with the Securities and Exchange Commission on August 27, 2010 Registration No. 2-83397 Investment Company Act File No. 811-1436 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Pre-Effective Amendment No. / / Post-Effective Amendment No. 47 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. /X/ Capstone Series Fund, Inc. (Exact Name of Registrant as Specified in Charter) 5847 San Felipe, Suite 4100, Houston, Texas 77057 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (713) 260-9000 David J. Harris, Esq. Dechert LLP 1775 I Street, N.W. Washington, DC 20006 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) /X/ immediately upon filing pursuant to paragraph (b). / / on (date) pursuant to paragraph (b). / / 60 days after filing pursuant to paragraph (a)(i). / / on (date) pursuant to paragraph (a)(i). / / 75 days after filing pursuant to paragraph (a)(ii). / / on (date) pursuant to paragraph (a)(ii) of Rule 485 If appropriate, check the following box: / / This post-effective amendment designates a new effective date for a previously-filed post-effective amendment. STEWARD FUNDS Managing Wealth, Protecting Values Faith-Based Screened Funds Ticker Symbol Steward Large Cap Enhanced Index Fund Individual Class SEEKX Institutional Class SEECX Steward Small-Mid Cap Enhanced Index Fund Individual Class TRDFX Institutional Class SCECX Steward Global Equity Income Fund Individual Class SGIDX Institutional Class SGISX Steward International Enhanced Index Fund Individual Class SNTKX Institutional Class SNTCX Steward Select Bond Fund Individual Class SEAKX Institutional Class SEACX PROSPECTUS August 27, The Securities and Exchange Commission has not approved or disapproved the shares described in this Prospectus or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Steward Large Cap Enhanced IndexFund Investment Objective Fees and Expenses Principal Investment Strategies Principal Risks Performance StewardSmall-Mid Cap Enhanced Index Fund Investment Objective Fees and Expenses Principal Investment Strategies Principal Risks Performance Steward Global Equity Income Fund Investment Objective Fees and Expenses Principal Investment Strategies Principal Risks Performance Steward International Enhanced Index Fund Investment Objective Fees and Expenses Principal Investment Strategies Principal Risks Performance Steward Select Bond Fund Investment Objective Fees and Expenses Principal Investment Strategies Principal Risks Performance Minimum Investment Sale of Fund Shares Tax Information Payments to Financial Intermediaries Value Based Investing Fund Details Management Buying and Selling Fund Shares Redeeming Fund Shares Exchanging Fund Shares Distributor; Service and Distribution Plan; Administrative Services
